Title: To James Madison from James Johnson, 30 December 1815
From: Johnson, James
To: Madison, James


                    
                        
                            Dear sir
                        
                        Washinging [sic] City
                            30th Decr. 1815
                    
                    I have been engaged in assisting to furnish the Troops of the U States with rations in the State of Louisiana and the Mississippi Territory for several years. Of this I had the honor of informing you last summer when we were so very hard run for funds &c. Proposals is received untill 12 OClock this day for furnishing that and other districts in the U States. I have made proposals again and I should be happy to succeed In making those proposals I have been governed by a Sence of Justice to my Government as well as to myself. Some others may perhaps bid something lower. Of this tho. I cannot speak with certainty But knowing from experience what an itching many have to get hold of a contract in order to get money into their hands Justifys this conclusion. When the Contract is obtained on such aparent good terms it scarcly ever fails to be one of the dearest to the government. For the certain failure of the Contract is the consequence of this low price Then the army must be furnished by the Quarter master who from this business being so suddenly thrown on his hands must give very High prices and make great sacrifices which has been the case the present year as I have been creditably informed at Detroit. It may be said that the Contractor and his securities are bound to make good these damages. But Both are broke and ruined and nothing can be obtained, in 4 out of 5 of these cases. I am aware that you do not in the general interfere in cases of this kind, But Should you be a friend to the person who now addresses you it will be bestowing a favour on one who has ever held dear your private as well as public character. Be so good as to pardon me if I have made a request which it is inadmissible to grant. I Shall think no less of yourself whether

you act or not. I have met with considerable sacrifices from the difficulties of our Government. If I obtain the Contract I may in the end be reinstated in those Losses. My Government I love, the administration of it has meet my ideas And no selfish consideration will ever change my feelings. I will not tire you with any further remarks But remain your devoted Friend and servt
                    
                        
                            James Johnson
                        
                    
                    
                        NB Decisions on the Contracts will be on Monday I expect.
                        
                            J. J
                        
                    
                    
                        NB. I have reduced the terms of Ward & Johnson to the prices upon which the Contract was given to us in 1811 when no internal taxes existed to raise the ration. I consider it my duty to explain why Mr. Taylor the former partner of Ward and Johnson has put in separate proposals, a thing unknown to me untill Late this morning. The last contract issued in the name of Ward Taylor & Johnson But Mr. Taylor abandoned the Contract. If he should have underbid Ward & Johnson we Claim a preference from having determined to stand or fall with our country in time of difficulty, And from the fact of having made a fair bid with a view to a reasonable profit and any circumstance that would keep up the price of the ration would prevent any profit.
                        
                            J. J
                        
                    
                